OFFICE      OF THE   ATTORNEY     GENERAL    OF   TEXAS
                                     AUSTIN




Honorable I. Prodsold
County Auditor,  Ualvsstoa        Gounty
Oalrerton;  +xas
D4ar Sirs



              Your letter    of April
o? this     departmat  whether the
tlon .0oaaty   maf amend the oo                         0 083 to provide the.
ahsrirf   with l‘ja iL   olerk (a                       at a ralsry of $165.00
per month.     The dutisa    of th                      e mkecrplng all reootaa,
aooouats    an4 books and other                          and to have general
ruporTiiolon   or M
                                                    have been perrormed.
by a guard tltlr4,g                                 ry of $1~0.00 per month.




      or 1~si4 otf;oe;  and said oourt rbrll  maks it8 order au-
      thorlabg    th8 ap ointment or suoh drputles,   cresirtants
      end olerkr and rs x the ooapenaation   to be paid theni
Honorable      I.    Prsdeoki,   page 2

         within the llmitetlone         herein preeorlbed       and de-
         termine the number to be appointed             aa in the dls-
         oretlon    of said oourt may be proper; provided             that
         In no oaae shell       the Commls8lonerb’        Court or any
         member thereof      attempt to ln~lnenoo         the appointment
         or any poraon ea deputy, aesI&ant              or olerk in any
         0fri0e.- upon the entry 0r euoh order the orrioOr0
         applying     for euoh eesletante,        deputies   or olerka
         shall   be euthorlzed      to appoint them1 provided        that
         said oompeneatlon        &all   not exoeed the maximum amount
         hereinafter      #et out.     The otipensetlon      whioh may be
         allowd     to the deputies,       asdetents      or olerke  above
         named for their servloea          8hell be a reeaonable       one,
         not to exoeed the following           amount@: l * *
               l **t


               “4.   In oounties     having a population     0r rixty
         thousand  and one (60,001)       and not more than one h-red
         thousand   (100,000)    lnhabltente,   rirat  assistant     or ohier
         depty   not to exoeed Twenty-four       Hundred (#2400.00)      Dol-
         lerr per annum; other asslrtants,         deputies   or olerkr
         not to exoeed Twenty-one Hundred (#2100.00)            Dollars  per
         annum eaoh.”
The 1940 Federal Census lists       Galveston  County as having a popu-
lation   oi 81,173 inhabitants,     and the oountythererore      oomea wlth-
in the provisiona    of the etatute     above quoted,  allowing     the Com-
mleslonersf   Court  to authorlje    the employment of olerka       at a
ralery   not to exoeed Twenty-one nurdred (#2100.00)         Dollars   per
annum.
            Although we have advised that the Commlasloners~      Court
ie authorized    by law to allow the sheriff    a olerk for the duties
deaoribed,    It remaina to be determined    whether this new position
may be introduced     into the 1941 budget by amendment at thle time.
              Artlole   689a-11,     Vernon’s   Annotated   Civil   Statutes,
reads,     in pert,   a8 follows:
                “* l * When the budget hae been finally          approved
         by the Commissionera        Court, the budget,     aa approved
         by the Court shall be filed        with the Clerk or the County
         Court, and taxes levied       only in aooordanoe     therewith,
         ena no expenditure     or the funds of the oounty shall
         thereafter   be made exoept In atrIot        oompllanoe   with
         the budget ee adopted by the Court.           Bxoept that emer-
         genoy expenditurea,     in ease of grave       ubllo neoessity,
         to meet unusual and unforeseen         oondit Pone whloh oould
         not, by reasonably     dili   ent thought and attention,        have
         been lnoluded    in the or f glnal budget, may from timo to
         time be authorized     by the Court a8 amendmente to the
         original   budget.  * * **
                                                                      874




            This 6opartaont ha8 puli $imer held that    what
oonatltutaa   ugar8   publib n~Oaa8lt~" a8 that tern ia uae6 in
Art1010 689~ll,     dopaada upoa the ?aOts in leoh oaaa and la
a queatioa  for th(l priur~ dotrrainatlon   of the oeamiaaloner8~
oourt. in the lxerolaa of it8 pruaont judgment.     8aa our Opinion8
~05,   o-ioaa,o-iofy ~6 o-uar.
            We thwaiorb adrlao that it liar wlthla the prorinoa
of the   omdaalonarat oourt te dotrrmlaa tha rarta reapootlng
the u4 f Wnae of a &rata pub110 neoeaalt~ 80 that the budget
ma~rlv?ully  be aaondad to provide to? the pobltiolr of jail
      .
                                               Tour8 rety    truly
                                          ATTOBWBY    -O?TBXAS


                                           -
                                                     “‘Jib   D. kl1.m
                                                               Aaalatant
JDS:lW